ARNOLD, Judge.
Defendant’s first assignment of error is that evidence of prior non-corroborative statements made by Eugene Whitaker were placed before the jury to the prejudice of defendant, and that a police officer was permitted to vouch for the credibility of those statements.
The out-of-court statement to which defendant objects was Whitaker’s statement to a police officer that defendant had stabbed Spruill with something wrapped in a towel. While Whitaker admitted at trial that he had only seen defendant hit Spruill with a towel, he further testified that Spruill told him immediately afterward he had been cut, and that Spruill was bleeding and unable to walk without assistance. While the conclusion communicated by Whitaker to investigating officers was not entirely corroborative of his testimony, it was the only logical *193conclusion one could reach if the testimony were believed. Moreover, the trial court specifically instructed the jury to disregard the witness’s conclusory statements and it must generally be assumed that jurors follow cautionary instructions. State v. Covington, 290 N.C. 313, 226 S.E. 2d 629 (1976). Here, we do not find the non-corroborative portions of Whitaker’s out-of-court statement to be so prejudicial that the court’s cautionary instructions could not cure the prejudicial effect.
Defendant’s contention that he was prejudiced by Officer Sendlin’s statement that he believed Whitaker had been telling the truth is also unpersuasive. The specific statement to which defendant objects was made in response to a question on redirect examination regarding the reason for Whitaker’s release from police custody. However, the issue of Whitaker’s release first had been raised on cross-examination by the defense attorney. Moreover, the jury was instructed to disregard the portion of Sendlin’s testimony relating to his opinion of Whitaker’s veracity. We find no prejudicial error.
Defendant also contends the trial court committed reversible error by instructing the jury on flight. He argues that the evidence was insufficient as a matter of law to support a finding that defendant attempted to evade arrest, and that the instruction therefore unduly prejudiced the jury.
While it is true that defendant was arrested at his residence approximately twelve hours after Spruill’s death, we find the evidence was sufficient to place the issue of flight before the jury. State’s evidence showed that defendant left home at about the time of the stabbing, that he was not at home at a time when most people are sleeping, that those with whom he lived did not know where he was and that he could not be located during the hours following the stabbing although a general police alert had been ordered. Moreover, there was evidence that defendant requested a ride to the state line during this same period. Although there was also evidence that he returned home voluntarily several hours later, the jury could properly consider all of the circumstances in determining whether flight occurred and, if so, its significance. In view of the court’s properly worded charge regarding the limited degree to which flight could be considered as evidence of guilt, we are not persuaded by this assignment of error.
*194In the trial of defendant we find
No error.
Judges VAUGHN and Martin (Robert M.) concur.